—Ap*797peal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 2000, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, a mechanic, was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant testified that he resigned from his employment due to depression because his request to be transferred to another department and away from his supervisor was denied as a result of a poor performance evaluation. Although claimant attributed his depression to his job situation, claimant admitted that he was not medically advised to leave his employment (see, Matter of Levinn [Commissioner of Labor], 249 AD2d 856, 857; Matter of Robinson [Sweeney], 245 AD2d 939, 940). Accordingly, we find no reason to disturb the Board’s decision.
Mercure, J. P., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.